Exhibit FOR IMMEDIATE RELEASE: October 21, 2009 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS THIRD QUARTER RESULTS St. Paul, Minn. (10/21/09)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its third quarter ended September 30, 2009. Revenue for the quarter was $3,028,000, an increase of 156% over revenue of $1,185,000 in the second quarter of 2009. Net loss for the quarter was $338,000, or $0.03 per share, as compared to a net loss of $832,000, or $0.08 per share, in the second quarter of “Business activity in the semiconductor equipment industry improved substantially in the third quarter," Joseph C. Levesque, president and chief executive officer, commented. “One driver was restocking of inventories that the semiconductor industry had pushed down below sustainable levels in its reaction to the global economic crisis that started a year ago. The seasonal surge for the coming holidays has been another driver. But we also believe that recovery of underlying demand for electronics has begun, and we believe the fourth quarter will give us some good insight on how robustly that recovery will progress.” “This has been a difficult year for the semiconductor equipment industry as, according to one industry forecaster, 2009 capital expenditures by the semiconductor industry as a percentage of its revenues will be at an all time low,” Levesque continued. “However, equipment utilization rates in the semiconductor industry, although still below normal, have improved significantly from earlier in the year. We believe that the combination of increasing utilization rates as underlying demand for electronics recovers coupled with the current underinvestment of the semiconductor industry in capital equipment will provide very favorable conditions for demand for semiconductor equipment going forward. And we believe that our products place us in an excellent position to take advantage of that opportunity.” Certain matters in this news release are forward-looking statements which are subject to risks and uncertainties that could cause actual results to differ materially from those projected. Such risks and uncertainties include, but are not limited to, adverse domestic or global economic conditions, slowing growth in the demand for semiconductor devices, the volatility and cyclicality of the microelectronics industry, changes in the rates of capital expenditures by semiconductor manufacturers, progress of product development programs, unanticipated costs associated with the integration or restructuring of operations, and other risk factors set forth in the company’s SEC filings, including its Form 10-K for the year ended December 31, 2008. Aetrium, based in North St. Paul, Minnesota, is a leading supplier of proprietary technologies and equipment that are used by the worldwide semiconductor industry to test integrated circuits.The company’s products are used by customers to advance reliability, improve quality, increase product yield or improve manufacturing processes.Aetrium’s common stock is publicly traded on the Nasdaq market under the symbol ATRM.More information about Aetrium is available on the internet at www.Aetrium.com. Aetrium Incorporated Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months endedSeptember 30, Nine Months ended September 30, 2009 2008 2009 2008 Net sales $ 3,028 $ 5,509 $ 5,964 $ 14,366 Cost of goods sold 1,648 2,669 3,747 7,290 Gross profit 1,380 2,840 2,217 7,076 Gross profit percent 45.6 % 51.6 % 37.2 % 49.3 % Operating expenses: Selling, general and administrative 1,282 1,760 3,612 4,958 Research and development 647 751 1,651 2,275 Total operating expenses 1,929 2,511 5,263 7,233 Income (loss) from operations (549 ) 329 (3,046 ) (157 ) Interest income, net 29 71 113 274 Income (loss) before income taxes (520 ) 400 (2,933 ) 117 Income tax benefit (expense) 182 (148 ) 1,023 (43 ) Net income (loss) $ (338 ) $ 252 $ (1,910 ) $ 74 Income (loss) per share: Basic $ (0.03 ) $ 0.02 $ (0.18 ) $ 0.01 Diluted $ (0.03 ) $ 0.02 $ (0.18 ) $ 0.01 Weighted average common shares outstanding: Basic 10,598 10,592 10,598 10,577 Diluted 10,598 10,630 10,598 10,705 Aetrium Incorporated Consolidated Balance Sheets (Unaudited) (In Thousands) September 30, December 31, 2009 2008 Assets: Current assets: Cash and cash equivalents $ 10,459 $ 11,629 Accounts receivable, net 873 1,539 Inventories - operations 8,005 9,120 Inventories -shipped equipment, subject to revenue deferral - 42 Deferred income taxes 127 127 Other current assets 569 298 Total current assets 20,033 22,755 Property and equipment, net 113 143 Deferred income taxes 3,514 2,489 Other assets 54 215 Total assets $ 23,714 $ 25,602 Liabilities and shareholders' equity: Current liabilities: Current portion of long-term debt $ - $ 12 Trade accounts payable 323 571 Other current liabilities 716 919 Total current liabilities 1,039 1,502 Shareholders' equity 22,675 24,100 Total liabilities and shareholders' equity $ 23,714 $ 25,602
